Per Curiam.
This is a litigation between labor unions which has now been continuing for some time. The plaintiff was defeated after a trial lasting for two Weeks. Plaintiff appeals. In fairness it would seem that the members of the plaintiff’s union should not be thrown out of work by the defendants for the next three or four months until the appeal can be decided.
*471Appellant should be required to have the appeal ready for argument or submission on the first day of the term following the summer recess.
In so far as appellant asks that defendants be restrained from enforcing the provisions of the judgment requiring the redeposit with the chamberlain of the sum of $14,087.44, no stay should be granted, unless plaintiff post a surety company bond to cover this sum and interest, so as to protect defendants from any change of position on the part of plaintiff, until the appeal is determined.
It follows that the stay should be granted, prohibiting interference with the members of the plaintiff’s union in holding work or seeking and obtaining work pending the appeal herein; and enjoining defendants from enforcing the provisions of the judgment requiring a redeposit with the chamberlain of the sum of $14,087.44, With interest, provided only that the plaintiff shall file within ten days after service of a copy of the order to be entered herein a surety company undertaking sufficient to cover said sum and interest.
Present — Finch, P. J., Merrell, McAvot, Martin and Sherman, JJ.
Motion granted to extent stated in opinion. Settle order on notice.